Citation Nr: 1540838	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-22 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from January 17, 1962 to March 23, 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A May 2010 rating decision declined to reopen the previously denied claim for service connection for a lumbar spine disability, to include low back syndrome; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.
 
2.  Evidence received since the prior denial is cumulative and redundant of the evidence previously considered.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation     of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in an October 2012 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  As new and material evidence has not been submitted to reopen the claim for service connection for a lumbar spine disability, a VA examination or opinion is not required.  38 C.F.R. § 3.159(c)(4)(iii) (2015).   

The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  The Veteran's attorney was afforded an extension of time to submit additional evidence, but none has been received.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the issues on appeal.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim for a back disability was originally denied in December 1975. The RO based its denial on a finding that the condition pre-existed service and was not aggravated by it.  The RO explained that the pre-induction examination noted chronic lumbosacral strain manifested and a Medical Board recommended the Veteran's separation from service due to said condition.  Thereafter, the Veteran made multiple attempts to reopen the claim, which were denied throughout the years.  Most recently, in May 2010 the RO declined to reopen the claim for service connection for a lumbar spine disability because new and material evidence had   not been submitted to reopen the claim.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that decision or submit new        and material evidence within one year following notification of that decision.  Accordingly, the May 2010 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record at the time of the May 2010 rating decision included the Veteran's service treatment records, post-service treatment records, medical statements, a VA examination report, a witness statement and statements from the Veteran asserting that his back condition was caused or aggravated by service.  

The Veteran's DD Form 214 recorded an honorable discharge based on a physical disability EPTS (Existed Prior to Service) in accordance with AR 635-40A, paragraph 33.  The service treatment records show that on pre-induction examination in September 1961, the Veteran reported a medical history of back problems for which he wore back support.  Examination of the spine was noted as abnormal.  The pars interarticularis on each side of L5 vertebrae was found to be     a bit thinned, an anatomical variation.  Induction examination noted chronic lumbosacral strain manifested by minimal subjective findings.  Reportedly, he     had seen multiple chiropractors who had been unable to help him.  The Veteran stated he was unable to do any work due to his back condition.  The Veteran was determined to be fit for induction on January 16, 1962.  In February 1962, the Veteran was seen for complaints of back pain ongoing for four years.  The Veteran appeared before a Medical Board.  He reported a history of back problems for four years.  The medical Board determined that the Veteran's back disability, which existed prior to service, was disqualifying and the Veteran was recommended for discharge.

A December 1975 VA examination report recorded a history of low back pain     since 1962 that progressively worsened.  X-rays revealed minimal levoscoliosis of lumbar spine, minimal lumbar spondylosis with small anterior spur formation, and intervertebral space fairly well preserved.  Examination was otherwise unremarkable.  The examiner noted moderate chronic strain at all L-S paravertebral muscles with minimal lumbar spondylosis per x-rays.  

In a February 1976 witness statement an acquaintance of the Veteran reported having known the Veteran for six years, during which time he suffered from severe back pain in the dorsolumbar region.  

Also of record were multiple medical statements that documented a long history of back pain with ongoing treatment.  In December 1990 a physician reported a history of back pain for almost 30 years.  In a statement in December 1990, Dr. A.M.J. noted a history of discogenic disease since 1962.  Similarly, VA treatment records showed a history of back pain since 1962.  

In a statement in November 2009 Dr. V.C.S. noted that the Veteran suffered from L2-L3-L4 and stenosis of the L3-L4 discs for many years and had shown no improvement even after various medical treatments.  Reportedly, the Veteran related exacerbation of his back condition in service due to strenuous exercise       for extended periods.

As noted above, the claim was denied in May 2010.  The instant request to reopen the claim was received in August 2012.  The evidence received since the May 2010 denial includes treatment records that show continued treatment for the lumbar spine disability with a long history of back problems.  In a statement in November 2012 Dr. V.C.S. noted the Veteran's report that his back disability was exacerbated by strenuous exercise for extended periods during military service.  The treatment records and November 2012 statement from Dr. V.C.S. are cumulative of the evidence previously of record.  In this regard, the treatment records reflect the current status of the Veteran's back condition and the statement from Dr. V.C.S. reiterates the information provided in his 2009 statement.  As such, the evidence and cannot be considered to be new and material evidence.  

Also in the record are statements and testimony from the Veteran alleging that his lumbar spine disability was caused or aggravated by service.  Such assertions are duplicative or cumulative of the assertions made at the time of the prior denials.  Thus, this evidence is also not new and material. 

Based on the foregoing, the Board concludes that the additional evidence received since the May 2010 is not new and material, and the claim for service connection for a lumbar spine disability may not be reopened.


ORDER

The claim for service connection for a lumbar spine disability, to include low back syndrome, is not reopened, and the appeal is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


